EHRLICH, Justice.
We have for our review Post-Newsweek Stations v. State, 474 So.2d 344 (Fla. 3d DCA 1985), wherein the district court certified the following question of great public importance:
[I]S THE PRINT AND ELECTRONIC MEDIA ENTITLED TO NOTICE OF, AND THE OPPORTUNITY AND RIGHT TO ATTEND, PRE-TRIAL DISCOVERY DEPOSITIONS IN CRIMINAL CASES?
Id. We have jurisdiction, article V, section 3(b)(4), Florida Constitution.
We have recently answered this question in the negative. Palm Beach Newspapers v. Burk, 504 So.2d 378 (Fla.1987). Accord-mgly, we approve the decision of the district court below.
It is so ordered.
MCDONALD, C.J., and OVERTON, SHAW, BARRETT, GRIMES and KOGAN, JJ., concur.